DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive. Applicant argues that Uhlig does not disclose or suggest a sensor array having a first arcuate portion and a second arcuate portion coupled to the sensing device between the first and second arcuate magnets and each of the first and second arcuate portions having a respective inductive coil with a plurality of Hall effect sensors within the respective coil, however said argument was found unpersuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Uhlig is relied solely to teach a sensor array with a plurality of Hall effect sensors positioned within the inductive coil (para. 61, the Hall probes array SA is positioned inside an inductive coil MW), and one having an ordinary skill in the art would have been motivated to substitute the arcuate sensor array as taught by Uhlig for each of the first arcuate portion and second arcuate portion of said arcuate sensor array in order to improve the accuracy of the measured magnetic flux.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-10, 12-13, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugii et al. (JP 2013-245496 and its English Machine Translation) in view of Weischedel (US Pub. No. 2010/0148766), and further in view of Uhlig et al. (US Pub. No. 2017/0160236).
Regarding claims 1 and 19, Sugii teaches a robotic inspection system to detect discontinuities within a bridge cable stay, the system comprising:
a transport vehicle (para. 45) coupled to a sensing device (8) configured to push and pull the sensing device along the cable stay.
Sugii does not specifically teach the following: the sensing device configured to detect magnetic flux leakage within the cable stay; a plurality of magnets coupled to the sensing device to magnetize the cable stay, wherein the plurality of magnets comprise a first arcuate magnet of a first polarity and a longitudinally spaced apart second arcuate magnet of an opposing second plurality; and an arcuate sensor array having a first arcuate portion and a second arcuate portion coupled to the sensing device between the first and the second arcuate magnets  and configured to detect the magnetic flux leakage to indicate discontinuity within the cable stay, and a processor coupled to the arcuate sensor array and configured to analyze the raw voltage measurement.
Weischedel teaches a magnetic inspection system comprises a sensing device configured to detect magnetic flux leakage within the cable stay; a plurality of magnets coupled to the sensing device to magnetize the cable stay, wherein the plurality of magnets comprise a first arcuate magnet (24) of a first polarity and longitudinally spaced apart second arcuate magnet (30) of an opposing second plurality; and an arcuate sensor array (28, 40) coupled to the sensing device between the first and second arcuate magnets (24, 30) configured to detect the magnetic flux leakage to indicate discontinuity within the cable stay, and a processor coupled to the arcuate sensor array and configured to analyze the raw voltage measurement (para. 42).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a magnetic inspection system as taught within Sugii’s robotic inspection system in order to detect discontinuity within the cable stay.
	Sugii, as modified by Wieschedel, does not specifically teach each of the first and second arcuate portions of the arcuate sensor array comprises an inductive coil with a plurality of Hall effect sensors within the inductive coil.
	Uhlig teaches an inspection device comprises a sensor array comprises an inductive coil with a plurality of Hall effect sensor within said inductive coil (para. 61, the Hall probes array SA is positioned inside an inductive coil MW).
	It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute the sensor array as taught by Uhlig for each of the first and second arcuate portions of the arcuate sensor array in order to accurately detect magnetic flux of the test piece.
Regarding claims 3, 7-9 and 20, Sugii, as modified by Weischedel and Uhlig, teaches the invention as claimed in claim 1 above. Weischedel further teaches wherein the plurality of magnets are grouped in measurement channels, wherein each of which delivers a cross-sectional magnetic field (Fig. 8) [claims 3, 20]; wherein the magnets are configured to magnetize the cable stay along a longitudinal direction (para. 46) [claim 7]; wherein the sensor array is configured to detect the magnetic flux perpendicular to a surface of the cable stay (para. 46, ll. 6-9) [claim 8]; and wherein the sensing device comprises an annulus shape configured to open and to be secured completely around the cable stay (para. 41) [claim 9].
Regarding claim 10, Sugii teaches a robotic inspection system to detect discontinuities within a bridge cable stay, the system comprising:
a transport vehicle (para. 45) coupled to a sensing device (8) configured to push and pull the sensing device along the cable stay; and
control station configured to wirelessly interface with the sensing device and to generate a cable stay condition assessment report (para. 40).
Sugii does not specifically teach the following: the sensing device is configured to detect magnetic flux leakage within the cable stay; a plurality of magnets coupled to the sensing device to magnetize the cable stay, wherein the plurality of magnets comprise a first arcuate magnet of a first polarity and a longitudinally space apart second magnet of an opposing second polarity; an arcuate sensor array having a first arcuate portion and a second arcuate portion coupled to the sensing device between the first and second arcuate magnets and configured to detect the magnetic flux leakage to indicate a discontinuity within the cable stay.
Weischedel teaches an magnetic inspection system comprises: a sensing device configured to detect magnetic flux leakage within the cable stay; a plurality of magnets (24, 30) coupled to the sensing device to magnetize the cable stay, wherein the plurality of magnets comprise a first arcuate magnet (24) of a first polarity and a longitudinally space apart second magnet (30) of an opposing second polarity; an arcuate sensor array having a first arcuate portion and second arcuate portion (28, 40) coupled to the sensing device between the first and second arcuate magnets and configured to detect the magnetic flux leakage to indicate a discontinuity within the cable stay (para. 42).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a magnetic inspection device of Weischedel within the robotic inspection device to detect discontinuity within the cable stay.
Sugii, as modified by Wieschedel, does not specifically teach each of the first arcuate and second arcuate portions of the sensor array comprises an inductive coil with a plurality of Hall effect sensors within the inductive coil.
	Uhlig teaches an inspection device comprises a sensor array comprises an inductive coil with a plurality of Hall effect sensor within said inductive coil (para. 61, the Hall probes array SA is positioned inside an inductive coil MW).
	It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute the sensor array as taught by Uhlig for each of the first and second arcuate portions of the arcuate sensor array in order to accurately detect magnetic flux of the test piece.
Regarding claims 12-13 and 16-18, Sugii, as modified by Weischedel and Uhlig, teaches the invention as claimed in claim 10 above. Weischedel further teaches the plurality of magnets are grouped in measurement channels, wherein each of which delivers a cross-sectional magnetic field (Fig. 8) [claim 12]; wherein the sensing device comprises a processor configured to analyze raw voltage measurements (implicit) [claim 13]; wherein the magnets are configured to magnetize the cable stay along a longitudinal direction (para. 46) [claim 16]; where the sensor array is configured to detect the magnetic flux perpendicular to a surface of the cable stay (para. 46, ll. 6-9) [claim 17]; and wherein the sensing device comprises an annulus shape configured to open and to be secured completely around the cable stay (para. 41) [claim 18].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/            Primary Examiner, Art Unit 2852